Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office action is in response to application filed 8/28/2018. Claims 1-21 are pending, Priority date: 8/30/2017 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Shainline et al. (US 20180211158), hereinafter Shainline.

7.    A neuromorphic computing system, comprising:
a sequence of neural layers, wherein each neural layer comprises a set of photonic neurons, wherein each photonic neuron converts one or more optical input signals into corresponding electrical input signals, processes the electrical input signal to produce an electrical output signal, and converts the electrical output signal into an optical output signal (Shainline: e.g., Fig 27, [0164]-[0165], a stack containing planes of neurons, [0060], Fig 12, neurons interconnected with nanophotonic waveguides, Fig 13, Fig 20, [0128], a neuron with the input excitatory and inhibitory excitation, [0060],  including synapses utilizing superconducting photon detectors to convert optical signals to electrical signals and Fig 13, [0081], a superconducting transfer synapse to covert the voltage to photonic output); and
a set of intervening optical interconnection networks, which couple together successive neural layers in the sequence of neural layers, wherein each interconnection network provides weighted links between photonic neurons in successive neural layers (Shainline: e.g., Fig 27 (a), Fig 29, interlayer connections coupling together successive neuron layers, Abstract, coupling together neurons with waveguides and synapses and [0107], spiking neurons with weights of connections, [0110], [0156], synaptic weight variation or the weight matrix determining the amount of light coupling between neurons).

8.    The neuromorphic computing system of claim 7, wherein each optical interconnection network in the set of intervening optical interconnection networks comprises a network of 2x2 Mach-Zehnder interferometer blocks connected in a mesh (Shainline: [0161], Mach-Zehnder interferometer for synapses to tune weights).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

s 1-4, 9-12 are rejected under 35 U.S.C. 103 as being unpatentable over Shainline, in view of Kang et al.  (“Signal-to-noise ratio gain of a noisy neuron that transmits subthreshold periodic spike trains”, Physics Review, 2005, pages: 7), hereinafter Kang.

1.    A photonic neuron, comprising:
an excitatory-input photo detector that converts an optical excitatory input signal into a corresponding electrical excitatory input signal (Shainline: e.g., Fig 20, [0128], a neuron with the excitatory excitation [0060],  including synapses utilizing superconducting photon detectors to convert optical signals to electrical signals);
an inhibitory-input photo detector that converts an optical inhibitory input signal into a corresponding electrical inhibitory input signal  (Shainline: e.g., Fig 20, [0128], a neuron with the inhibitory excitation [0060],  including synapses utilizing superconducting photon detectors to convert optical signals to electrical signals);
an electrical neuron that receives the electrical excitatory and inhibitory input signals, and generates an electrical output signal, which includes Shainline: e.g., Fig 13, the optoelectronic neuron receiving and integrating excitatory and inhibitory signals to output voltage); and
Shainline: e.g., Fig 13, [0081], a superconducting transfer synapse to covert the voltage to photonic output).
Shainline does not expressly disclose, but Kang discloses “periodic voltage spikes” (Kang: e.g., page 2, Fig 1 (d), the periodic spike train). Nonetheless, Shainline takes into account the integration time or refraction time that affect spiking. It would have been obvious for one of ordinary skill in the art, having Shainline and Kang before the effective filing date, to combine Kang with Shainline to improve management of spike integration and transmission in Shainline. 

2.    The photonic neuron of claim 1, wherein the electrical neuron implements an integrate-and-fire model, wherein the electrical excitatory and inhibitory input signals are integrated until a firing threshold is reached, which causes the electrical neuron to fire and generate a voltage spike on the electrical output signal (Shainline: [0130], the neuromorphic circuits to implement integrate and firing, Fig 15(s) or 20(a), with excitatory and inhibitory excitation to produce voltage pulses, [0149]).

3.    The photonic neuron of claim 2, wherein the electrical neuron implements a sigmoid-shaped nonlinear activation function (Shainline: [0121], sigmoid neuron responses).

4.    The photonic neuron of claim 1, wherein the light-emitting output device comprises a light-emitting diode (LED) or a laser (Shainline: e.g., Fig 26, LED); wherein the Shainline: e.g., excitatory input with LED of the previous neuron or [0154], SNSPD as a receiver); and wherein the excitatory-output photo detector comprises a second photodiode (Shainline: e.g., Fig 26, excitatory output with LED).

9.    The neuromorphic computing system of claim 7, wherein each photonic neuron in each neural layer comprises: an excitatory-input photo detector that converts an optical excitatory input signal into a corresponding electrical excitatory input signal (Shainline: e.g., Fig 20, [0128], a neuron with the excitatory excitation [0060],  including synapses utilizing superconducting photon detectors to convert optical signals to electrical signals); an inhibitory-input photo detector that converts an optical inhibitory input signal into a corresponding electrical inhibitory input signal (Shainline: e.g., Fig 20, [0128], a neuron with the inhibitory excitation [0060],  including synapses utilizing superconducting photon detectors to convert optical signals to electrical signals); an electrical neuron that receives the electrical excitatory and inhibitory input signals, and generates an electrical output signal, which includes Shainline: e.g., Fig 13, the optoelectronic neuron receiving and integrating excitatory and inhibitory signals to output voltage); and a light-emitting output device, which converts the electrical output signal into a corresponding optical output signal  (Shainline: e.g., Fig 13, [0081], a superconducting transfer synapse to covert the voltage to photonic output).
Kang: e.g., page 2, Fig 1 (d), the periodic spike train). Nonetheless, Shainline takes into account the integration time or refraction time that affect spiking. It would have been obvious for one of ordinary skill in the art, having Shainline and Kang before the effective filing date, to combine Kang with Shainline to improve management of spike integration and transmission in Shainline. 

10.    The neuromorphic computing system of claim 9, wherein the electrical neuron implements an integrate-and-fire model, wherein the electrical excitatory and inhibitory input signals are integrated until a firing threshold is reached, which causes the electrical neuron to fire and generate a voltage spike on the electrical output signal  (Shainline: [0130], the neuromorphic circuits to implement integrate and firing, Fig 15(s) or 20(a), with excitatory and inhibitory excitation to produce voltage pulses, [0149]).

11.    The neuromorphic computing system of claim 9, wherein the electrical neuron implements a sigmoid-shaped nonlinear activation function (Shainline: [0121], sigmoid neuron responses).

12.    The neuromorphic computing system of claim 9, wherein the light-emitting output device comprises a light-emitting diode (LED) or a laser (Shainline: e.g., Fig 26, LED); wherein the excitatory-input photo detector comprises a first photodiode (Shainline: e.g., excitatory input with LED of the previous neuron or [0154], SNSPD as a receiver); Shainline: e.g., Fig 26, excitatory output with LED).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 6 and 14 rejected under 35 U.S.C. 103 as being unpatentable over Shainline, in view of Kang, further in view of  Snider et al. (US 20080258767), hereinafter Snider.

6 and 14, combination of Shainline and Kang does not expressly disclose, but Snider discloses wherein the electrical excitatory input signal comprises a weighted sum of one or more excitatory input signals (Snider: e.g., [0077], in the case input signals are excitatory, summing excitatory inputs with positive weights); and wherein the electrical inhibitory input signal comprises a weighted sum of one or more inhibitory input signals (Snider: e.g., [0077], in the case input signals are inhibitory, summing inhibitory inputs with negative weights). In Shainline, the neuromorphic circuits comprise both the excitatory and inhibitory signals with weights. It would have been obvious for one of ordinary skill in the art, having Snider before the effective filing date, to combine Snider .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 15, 17 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Shainline, in view of Ehsan et al. (“Hybrid Three-Dimensional Integrated Circuits: A Viable Solution for High Efficiency Neuromorphic Computing”, VLSI-DAT, April 2017, pages: 2), hereinafter Ehsan.

15.    A three-dimensional (3D) integrated neuromorphic computing system (Shainline: e.g., Fig 27, three-dimensional stacked neural networks), comprising:
a stack containing computational planes, wherein each computational plane in the stack includes a nanophotonic neural network (Shainline: e.g., Fig 27, [0164]-[0165], a stack containing planes of neurons, [0060], Fig 12, neurons interconnected with nanophotonic waveguides);
wherein the stack additionally includes at least one memory plane containing nanophotonic memory elements (Shainline: e.g., Abstract, [0110], memory implemented with synapses in optical communications with anoxic waveguides and neurons in layers of panes, [0164]), and
wherein successive planes in the stack are coupled together through a set of vertical optical vias (Shainline: e.g., Abstract, [0110], memory implemented with synapses in optical communications with neurons and anoxic waveguides in layers of panes, [0164]).
 	Shainline does not expressly disclose, but Ehsan discloses wherein successive planes in the stack are coupled together through a set of vertical optical vias (Ehsan: e.g., sec 1-1, neuromorphic 3D structure, a number of stacked microcircuits and via interconnects). Shainline teaches planes of neuron networks and waveguides. It would have been obvious for one of ordinary skill in the art, having Shainline and Ehsan before the effective filing date, to combine Ehsan with Shainline to augment the computation capacity the opto-electronic neuromorphic platform of Shainline.

17.    The 3D integrated neuromorphic computing system of claim 15, wherein each nanophotonic neural network in each computational plane comprises:
a sequence of neural layers, wherein each neural layer comprises a set of photonic neurons, wherein each photonic neuron converts one or more optical input signals into corresponding electrical input signals, processes the electrical input signal to produce an electrical output signal, and converts the electrical output signal into an optical output signal (Shainline: Fig 27 (a), a sequence of neural layers, where each layer comprises a set of opto-electronic neurons, [0049], where Fig 13, [0060], synapses converts optical signals to electrical signals and Fig 13, [0081], the voltage to photonic output for  a set of intervening optical interconnection networks, which couple together successive neural layers in the sequence of neural layers, wherein each interconnection network provides weighted links between photonic neurons in successive neural layers (Shainline: Fig 27 (a), a sequence of neural layers, where Abstract, coupling together neurons with waveguides and synapses, where [0107], spiking neurons with weights of connections, [0110], [0156], synaptic weight variation and weight matrix determining the amount of light coupling between neurons).

18.    The 3D integrated neuromorphic computing system of claim 17, wherein each optical interconnection network in the set of intervening optical interconnection networks comprises a network of 2x2 Mach-Zehnder interferometer blocks connected in a mesh (Shainline: [0161], Mach-Zehnder interferometer for synapses to tune weights).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 19-21 are rejected under 35 U.S.C. 103 as being unpatentable over Shainline, in view of Ehsan, further in vireo pf Kang.


an excitatory-input photo detector that converts an optical excitatory input signal into a corresponding electrical excitatory input signal (Shainline: e.g., Fig 20, [0128], a neuron with the excitatory excitation [0060],  including synapses utilizing superconducting photon detectors to convert optical signals to electrical signals); an inhibitory-input photo detector that converts an optical inhibitory input signal into a corresponding electrical inhibitory input signal (Shainline: e.g., Fig 20, [0128], a neuron with the inhibitory excitation [0060],  including synapses utilizing superconducting photon detectors to convert optical signals to electrical signals); an electrical neuron that receives the electrical excitatory and inhibitory input signals, and generates an electrical output signal, which includes Shainline: e.g., Fig 13, the optoelectronic neuron receiving and integrating excitatory and inhibitory signals to output voltage); and a light-emitting output device, which converts the electrical output signal 12 into a corresponding optical output signal (Shainline: e.g., Fig 13, [0081], a superconducting transfer synapse to covert the voltage to photonic output).
Shainline does not expressly disclose, but Kang discloses “periodic voltage spikes” (Kang: e.g., page 2, Fig 1 (d), the periodic spike train). Nonetheless, Shainline takes into account the integration time or refraction time that affect spiking. It would have been obvious for one of ordinary skill in the art, having Shainline and Kang before the effective filing date, to combine Kang with Shainline to improve management of spike integration and transmission in Shainline.

20.    The 3D integrated neuromorphic computing system of claim 19, wherein the electrical neuron implements an integrate-and-fire model, wherein the electrical excitatory and inhibitory input signals are integrated until a firing threshold is reached, which causes the electrical neuron to fire and generate a voltage spike on the electrical output signal (Shainline: [0130], the neuromorphic circuits to implement integrate and firing, Fig 15(s) or 20(a), with excitatory and inhibitory excitation to produce voltage pulses, [0149]).

21.    The 3D integrated neuromorphic computing system of claim 19, wherein the electrical neuron implements a sigmoid-shaped nonlinear activation function (Shainline: [0121], sigmoid neuron responses).

Claim Objections
Claims 5, 13 and 16 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LiWu Chang whose telephone number is (571)270-3809 email li-wu.chang@uspto.gov.  The examiner can normally be reached on M-F. Examiner interviews are available via telephone, in-person, and video conferencing 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/LI WU CHANG/           Primary Examiner, Art Unit 2124                                                                                                                                                                                             	April 22, 2021